FILED
                             NOT FOR PUBLICATION                            APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GABRIEL GARCIA GONZALEZ,                         No. 06-75327

               Petitioner,                       Agency No. A079-538-337

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Gabriel Garcia Gonzalez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s continuous physical presence determination, Lopez-Alvarado v.

Ashcroft, 381 F.3d 847, 850-51 (9th Cir. 2004), and review de novo questions of

law, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      Substantial evidence supports the agency’s conclusion that Garcia Gonzalez

did not meet his burden of establishing continuous physical presence because

Garcia Gonzalez repeatedly testified that he did not enter the United States until

1997, four years before his Notice to Appear was issued. See 8 U.S.C.

§ 1229b(b)(1)(A).

      Garcia Gonzalez’s equal protection challenge regarding the Nicaraguan

Adjustment and Central American Relief Act is foreclosed by our decision in

Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir. 2002).

      Gonzalez’s remaining contentions are not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                    06-75327